Exhibit 10.2

Execution Version

Management AGREEMENT

BY AND AMONG

NEXPOINT REAL ESTATE FINANCE, INC.

AND

NEXPOINT REAL ESTATE ADVISORS VII, L.P.

 

 



11992953.5

--------------------------------------------------------------------------------

Table of Contents

 

Page

1.

 

Definitions

 

1

2.

 

Appointment

 

4

3.

 

Duties of the Manager

 

4

4.

 

Authority of the Manager

 

7

5.

 

No Partnership or Joint Venture

 

7

6.

 

Bank Accounts

 

7

7.

 

Records; Access; Confidentiality

 

7

8.

 

Limitations on Activities

 

8

9.

 

Compensation

 

8

10.

 

Expenses

 

9

11.

 

Other Services

 

9

12.

 

Other Activities of the Manager

 

9

13.

 

Term and Termination

 

10

14.

 

Payments and Duties Upon Termination

 

10

15.

 

Limitation of Liability, Exculpation and Indemnification by the Company

 

11

16.

 

Indemnification by the Manager

 

12

17.

 

Representations and Warranties

 

12

18.

 

Notices

 

14

19.

 

Modification

 

14

20.

 

Severability

 

14

21.

 

Governing Law; Waiver of Jury Trial

 

14

22.

 

Entire Agreement

 

15

23.

 

No Waiver

 

15

24.

 

Pronouns and Plurals

 

15

25.

 

Headings

 

15

26.

 

Execution in Counterparts

 

15

 

 

 

i

11992953.5

--------------------------------------------------------------------------------

 

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”), dated as of February 6, 2020, is
entered into by and among NexPoint Real Estate Finance, Inc., a Maryland
corporation (the “Company”) and NexPoint Real Estate Advisors VII, L.P., a
Delaware limited partnership (the “Manager”).

RECITALS

A.The Company is a Maryland corporation created in accordance with the Maryland
General Corporation Law and intends to elect to qualify as a REIT for U.S.
federal income tax purposes.

B.The Company desires to avail itself of the experience, sources of information,
advice, assistance and certain facilities of the Manager and its Affiliates and
to have the Manager undertake the duties and responsibilities set forth in this
Agreement, on behalf of, and subject to the supervision of the Board of
Directors of the Company, all as provided in this Agreement.

C.The Manager is willing to render such services, subject to the supervision of
the Board of Directors of the Company, on the terms and conditions set forth in
this Agreement.

D.The Board of Directors has approved this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

1.Definitions.  As used in this Agreement, the following terms have the
definitions set forth below:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Affiliate” or “Affiliated” means with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by or under common control with
such other Person; (ii) any executive officer, director, trustee or general
partner of such other Person; and (iii) any legal entity for which such Person
acts as an executive officer, director, trustee or general partner.  For
purposes of this definition, the terms “controls,” “is controlled by,” or “is
under common control with” shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of an
entity, whether through ownership or voting rights, by contract or otherwise.

“Articles of Incorporation” means the Articles of Amendment and Restatement of
the Company, as hereafter amended from time to time.

“Automatic Renewal Term” has the meaning set forth in Section 13(a).

“Board of Directors” or “Board” means the Board of Directors of the Company.

“Bylaws” means the bylaws of the Company, as amended and as the same are in
effect from time to time.

“Cash on Hand” means the Company’s cash on hand, exclusive of the proceeds of
any debt financing incurred or to be incurred in connection with the relevant
Investment.



--------------------------------------------------------------------------------

 

“Cause Event” means (a) a final judgment by any court or governmental body of
competent jurisdiction not stayed or vacated within 30 days that the Manager,
any of its agents or any of its assignees has committed a felony or a material
violation of applicable securities laws that has a material adverse effect on
the business of the Company or the ability of the Manager to perform its duties
under the terms of this Agreement, (b) an order for relief in an involuntary
bankruptcy case relating to the Manager or the Manager authorizing or filing a
voluntary bankruptcy petition, (c) the dissolution of the Manager, or (d) a
determination that the Manager has (i) committed fraud against the Company, (ii)
misappropriated or embezzled funds of the Company, (iii) acted in a manner
constituting bad faith, willful misconduct, gross negligence or reckless
disregard in the performance of its duties under this Agreement, (iv) failed to
act, where such failure to act constituted bad faith, willful misconduct, gross
negligence or reckless disregard in the performance of its duties under this
Agreement, or (v) defaulted in the performance or observance of any material
term, condition or covenant contained in this Agreement and such default shall
have continued for a period of 30 days after the Company had given written
notice to the Manager of such default; provided, however, that if any of the
actions or omissions described in this clause (d) are caused by an employee
and/or officer of the Manager or one of its Affiliates and the Manager takes all
necessary action against such person and cures the damage caused by such actions
or omissions within 30 days of such determination, then such event shall not
constitute a Cause Event.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto.  Reference to any provision of the Code shall
mean such provision as in effect from time to time, as the same may be amended
and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

“Core Earnings” means the net income (loss) attributable to the common
stockholders of the Company, computed in accordance with GAAP, including
realized gains and losses not otherwise included in net income (loss), excluding
any unrealized gains or losses or other similar non-cash items that are included
in net income (loss) for the applicable reporting period, regardless of whether
such items are included in other comprehensive (loss), or in net income (loss)
and adding back amortization of stock-based compensation. Net income (loss)
attributable to common stockholders may also be adjusted for one-time events
pursuant to changes in GAAP and certain material non-cash income or expense
items, in each case after discussions between the Manager and the Independent
Directors and approved by a majority of the Independent Directors.

“Covered Person” has the meaning set forth in Section 15(a).

“Director” means a member of the Board of Directors.

“Effective Termination Date” has the meaning set forth in Section 14(a).

“Election Notice” has the meaning set forth in Section 9(a).

“Equity” means (a) the sum of (i) total stockholders’ equity immediately prior
to the Offering Date, plus (ii) the net proceeds received by the Company from
all issuances of the Company’s common stock in and after the IPO, plus (iii) the
Company’s cumulative Core Earnings from and after the Offering Date to the end
of the most recently completed calendar quarter, (b) less (i) any distributions
to the Stockholders from and after the Offering Date to the end of the most
recently completed calendar quarter and (ii) all amounts that the Company or any
of its subsidiaries has paid to repurchase the Company’s common stock from and
after the Offering Date to the end of the most recently completed calendar
quarter. In the Company’s calculation of Equity, the Company will adjust its
calculation of Core Earnings to remove the compensation expense relating to
awards granted under one or more of its long-term incentive plans that is added
back in the calculation of Core Earnings. Additionally, for the avoidance of
doubt, Equity will not include the assets contributed to the Company in the
Formation Transaction.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” has the meaning set forth in Section 10(a).

2

11992953.5

--------------------------------------------------------------------------------

 

“Formation Transaction” means the series of transactions through which the
Company will acquire an initial portfolio of Investments as described in the
Registration Statement.

“GAAP” means generally accepted accounting principles in the U.S.

“Governing Instruments” means, with regard to any entity, the articles of
incorporation or certificate of incorporation and bylaws in the case of a
corporation, the certificate of limited partnership (if applicable) and the
partnership agreement in the case of a general or limited partnership, the
certificate of formation and operating agreement in the case of a limited
liability company, the trust instrument in the case of a trust, or similar
governing documents, in each case as amended.

“Independent Director” means a Director who qualifies as an “independent
director” under the NYSE listing rules.

“Initial Term” has the meaning set forth in Section 13(a).

“Investment Guidelines” means the investment guidelines and other investment
parameters for Investments, financing activities and other operations as
initially disclosed in the Registration Statement, as may be amended, restated,
modified, supplemented or waived by the Board of Directors from time to time.

“Investments” means any investments by the Company in Real Estate Assets or any
other asset.

“IPO” means the Company’s initial public offering of Shares pursuant to the
Registration Statement.

“Joint Ventures” means any joint venture or partnership arrangements (other than
between the Company and its operating partnership) in which the Company or any
of its subsidiaries is a co-venturer, member or partner, which are established
to own Investments.

“Loans” means any indebtedness or obligations in respect of borrowed money or
evidenced by bonds, notes, debentures, deeds of trust, letters of credit or
similar instruments, including mortgages, mezzanine loans and bridge loans.

“Management Fee” means an annual fee, payable monthly, in an amount equal to
1.50% of Equity, determined in accordance with Section 9.

“NexPoint” means NexPoint Advisors, L.P., a Delaware limited partnership.

“NYSE” means the New York Stock Exchange.

“Offering” means any public or private offering of equity or debt securities of
the Company that is consummated subsequent to the date of this Agreement,
excluding Shares offered under any employee benefit plan of the Company.

“Offering Date” means the closing of the Company’s IPO.

“Offering Expenses” means any and all expenses (other than underwriting
discounts and commissions) paid or to be paid by the Company in connection with
an Offering, including, without limitation, the Company’s legal, accounting,
printing, mailing and filing fees and other documented offering expenses.

“Operating Expenses” means all out-of-pocket expenses of the Manager in
performing services for the Company, including but not limited to the expenses
incurred by the Manager in connection with any provision by the Manager of
legal, accounting, financial and due diligence services performed by the Manager
that outside professionals or outside consultants would otherwise
perform.  Operating Expenses also include compensation expense under any long
term incentive plan adopted by the Company and approved by Stockholders and the
Company’s pro rata share of rent, telephone, utilities, office furniture,
equipment, machinery and other office, internal and overhead expenses of the
Manager required for the Company’s operations.  Operating Expenses do not
include expenses for the administrative services described on Exhibit A to this
Agreement.

3

11992953.5

--------------------------------------------------------------------------------

 

“Person” means an individual, corporation, partnership, joint venture,
association, company (whether of limited liability or otherwise), trust, bank or
other entity, or government or any agency or political subdivision of a
government.

“Real Estate Assets” means any investment by the Company (including, without
limitation, reserves for capital expenditures) in Real Estate either directly,
through a direct or indirect subsidiary of the Company or through a Joint
Venture.

“Real Estate” means assets owned from time to time by the Company, either
directly, through a direct or indirect subsidiary of the Company or through a
Joint Venture, which consists of (a) land only, (b) land, including the
buildings located thereon, (c) buildings only, (d) real estate-related
securities (including preferred stock), Loans and other real estate-related
financings, or (e) such investments the Board or the Manager designate as Real
Estate to the extent such investments could be classified as Real Estate
related.

“Registration Statement” means the Company’s Registration Statement on Form S-11
(No. 333-235698), as amended from time to time.

“REIT” means a “real estate investment trust” within the meaning of Sections 856
through 860 of the Code.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of the Company’s common stock, par value $0.01 per
share.

“Stockholders” means the registered holders of the Shares.

“Termination Fee” means a termination fee equal to three times the average
annual Management Fee earned by the Manager during the two-year period
immediately preceding the most recently completed calendar quarter prior to the
Effective Termination Date; provided, however, if this Agreement is terminated
prior to the two year anniversary of the date of this Agreement, the Management
Fee earned during such period will be annualized for purposes of calculating the
average annual Management Fee.

“VWAP” means volume-weighted average price.

2.Appointment.  The Company hereby appoints the Manager to serve as their
advisor to perform the services set forth herein on the terms and conditions set
forth in this Agreement, and the Manager hereby accepts such appointment. Except
as otherwise provided in this Agreement, the Manager hereby agrees to use its
commercially reasonable efforts to perform each of the duties set forth herein.
The appointment of the Manager shall be exclusive to the Manager, except to the
extent that the Manager elects, in its sole and absolute discretion, subject to
the terms of this Agreement, to cause the duties of the Manager as set forth
herein to be provided by third parties and/or its Affiliates.

3.Duties of the Manager.  The Manager, in its capacity as manager of the assets
and the day-to-day operations of the Company, at all times will be subject to
the supervision of the Board of Directors and will have only such functions and
authority as the Board of Directors may delegate to it including, without
limitation, the functions and authority identified herein and delegated to the
Manager hereby.  The Manager will be responsible for the day-to-day operations
of the Company and will perform (or cause to be performed through one or more of
its Affiliates or subsidiaries) such services and activities relating to the
assets and operations of the Company as may be appropriate, including, without
limitation:

(a)serve as the Company’s investment and financial advisor;

(b)provide the daily management for the Company and perform and supervise the
various administrative functions necessary for the day-to-day management of the
operations of the Company, including the administrative services described on
Exhibit A to this Agreement;

4

11992953.5

--------------------------------------------------------------------------------

 

(c)investigate, select, and, on behalf of the Company, engage and conduct
business with such Persons as the Manager deems necessary to the proper
performance of its obligations hereunder, including, but not limited to,
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, real estate management companies,
real estate operating companies, securities investment advisors, mortgagors, the
registrar and the transfer agent and any and all agents for any of the
foregoing, including Affiliates of the Manager, and Persons acting in any other
capacity deemed by the Manager necessary or desirable for the performance of any
of the foregoing services, including, but not limited to, entering into
contracts in the name of the Company with any of the foregoing;

(d)consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Board with advice and recommendations
with respect to the making of investments consistent with the investment
objectives and policies of the Company and in connection with any borrowings
proposed to be undertaken by the Company;

(e)subject to the provisions of Section 4 hereof, (i) participate in formulating
an investment strategy and asset allocation framework, (ii) locate, analyze and
select potential Investments, (iii) structure and negotiate the terms and
conditions of transactions pursuant to which acquisitions and dispositions of
Investments will be made; (iv) research, identify, review and recommend
acquisitions and dispositions of Investments to the Board and make Investments
on behalf of the Company in compliance with the investment objectives and
policies of the Company; (v) negotiate the terms of and arrange for financing
and refinancing and make other changes in the assets or capital structure of,
and dispose of, reinvest the proceeds from the sale of, or otherwise deal with,
Investments; (vi) negotiate and enter into agreements relating to Real Estate
Assets and, to the extent necessary, perform all other operational functions for
the maintenance and administration of such Real Estate Assets; (vii) actively
oversee and manage Investments for purposes of meeting the Company’s investment
objectives and reviewing and analyzing financial information for each of the
Investments and the overall portfolio; (viii) select Joint Venture partners,
structure and negotiate corresponding agreements and oversee and monitor these
relationships; (ix) engage, oversee, supervise and evaluate property managers
who perform services for the Company; (x) engage, oversee, supervise and
evaluate Persons with whom the Manager contracts to perform certain of the
services required to be performed under this Agreement; (xi) manage accounting
and other record-keeping functions for the Company, including reviewing and
analyzing the capital and operating budgets for the Real Estate Assets and
generating an annual budget for the Company; and (xii) recommend various
liquidity events to the Board when appropriate;

(f)upon request, but no less than quarterly, provide the Board with periodic
reports regarding prospective investments;

(g)negotiate the terms of and make investments in, and dispositions of,
Investments within the discretionary limits and authority as granted by the
Board;

(h)within the discretionary limits and authority as granted by the Board,
negotiate on behalf of the Company with banks or other lenders for Loans to be
made to the Company, and negotiate with investment banking firms and
broker-dealers or negotiate private sales of Shares or obtain Loans for the
Company, but in no event in such a manner so that the Manager shall be acting as
broker-dealer or underwriter; provided, further, that any fees and costs payable
to third parties incurred by the Manager in connection with the foregoing shall
be the responsibility of the Company;

(i)at least quarterly, and at any other time reasonably requested by the Board,
obtain reports (which may, but are not required to, be prepared by the Manager
or its Affiliates), where appropriate, concerning the value of Investments or
contemplated Investments of the Company;

(j)at least quarterly, and at any other time reasonably requested by the Board,
make reports to the Board of its performance of services to the Company under
this Agreement (including reports with respect to potential conflicts of
interest involving the Manager or any of its Affiliates), the composition and
characteristics of the Company’s portfolio, and compliance with the Company’s
Investment Guidelines and other policies approved from time to time by the
Board;

5

11992953.5

--------------------------------------------------------------------------------

 

(k)provide the Company with all necessary cash management services;

(l)deliver to, or maintain on behalf of, the Company copies of all appraisals
obtained in connection with the investments in any Real Estate Assets as may be
required to be obtained by the Board;

(m)notify the Board of all proposed transactions outside of the Manager’s
delegated authority and obtain Board approval of same before they are completed;

(n)negotiate and effect any tenancy-in-common (TIC) or other interests in
Investments as may be approved by the Board;

(o)perform investor-relations and Stockholder communications functions for the
Company;

(p)render such services as may be reasonably determined by the Board of
Directors consistent with the terms and conditions herein;

(q)maintain the Company’s accounting and other records and assist the Company in
filing all reports required to be filed by it with the SEC, the Internal Revenue
Service and other regulatory agencies;

(r)do all things necessary to assure its ability to render the services
described in this Agreement;

(s)advise the Company regarding the maintenance of the Company’s qualification
as a REIT and monitor the Company’s compliance with the various REIT
qualification requirements and other rules set forth in the Code and any
applicable Treasury Regulations promulgated under the Code, as amended from time
to time, and use its commercially reasonable efforts to cause the Company to
qualify as a REIT and to maintain its qualification as a REIT for U.S. federal
income tax purposes;

(t)advise the Company regarding the maintenance of their exemptions from the
status of an investment company required to register under the 1940 Act, and
monitor compliance with the requirements for maintaining such exemptions and
using commercially reasonable efforts to cause them to maintain such exemptions
from such status;

(u)assist the Company in qualifying to do business in all applicable
jurisdictions in which the Company or their subsidiaries do business, and ensure
that the Company and its subsidiaries obtain and maintain all applicable
licenses;

(v)assist the Company in complying with all regulatory requirements applicable
to them with respect to their business activities, including preparing or
causing to be prepared all financial statements required under applicable
regulations and contractual undertakings and all reports and documents, if any,
required under the Exchange Act, the Securities Act or by the NYSE;

(w)if requested by the Company, provide, or cause another qualified third party
to provide, such internal audit, compliance and control services as may be
required for the Company and its subsidiaries to comply with applicable law
(including the Securities Act and the Exchange Act), regulation (including SEC
regulations) and the rules and requirements of the NYSE or such other securities
exchange on which the Shares are listed, and as otherwise requested by the
Board;

(x)handle and resolve on behalf of the Company (including its subsidiaries) all
routine claims, disputes or controversies, including all routine litigation,
arbitration, settlement or other proceedings or negotiations, in which the
Company or its subsidiaries may be involved (other than with the Manager or its
Affiliates) or to which they may become subject, subject to such limitations or
parameters as may be imposed from time to time by the Board; and

(y)use commercially reasonable efforts to cause the Company and its subsidiaries
to comply with all applicable laws.

Notwithstanding the foregoing, the Manager may delegate any of the foregoing
duties to any Person so long as the Manager remains responsible for the
performance of the duties set forth in this Section 3; provided, however, that
the delegation by the Manager of any of the foregoing duties to another Person
shall not result in an increased Management Fee or additional expenses payable
hereunder.

6

11992953.5

--------------------------------------------------------------------------------

 

4.Authority of the Manager.

(a)Pursuant to the terms of this Agreement (including the restrictions included
in this Section 4 and in Section 8), and subject to the continuing and exclusive
authority of the Board over the management of the Company, the Company, acting
on the authority of the Board of Directors, hereby delegates to the Manager the
authority to perform the services described in Section 3.

(b)Notwithstanding anything herein to the contrary, the Manager shall obtain the
prior approval of the Board, any particular Directors specified by the Board or
any committee of the Board, as the case may be, in connection with (i) any
Investment for which the portion of the consideration paid out of the Company’s
Cash on Hand equals or exceeds $50,000,000, (ii) any investment that is
inconsistent with the Company’s publicly disclosed Investment Guidelines as in
effect from time to time, or, if none are then publicly disclosed, as otherwise
adopted by the Board from time to time, or (iii) any engagement of Affiliated
service providers on behalf of the Company, which engagement terms will be
negotiated on an arm’s length basis.  

(c)If a transaction requires approval by the Independent Directors, the Manager
will deliver to the Independent Directors all documents and other information
required by them to properly evaluate the proposed transaction.

(d)For the period and on the terms and conditions set forth in this Agreement,
the Company and each of its subsidiaries hereby constitutes, appoints and
authorizes the Manager as its true and lawful agent and attorney-in-fact, in its
name, place and stead, to negotiate, execute, deliver and enter into agreements,
instruments and authorizations on their behalf, on such terms and conditions as
the Manager, acting in its sole and absolute discretion, deems necessary or
appropriate (subject to any limitations imposed by the Board).  This power of
attorney is deemed to be coupled with an interest.

5.No Partnership or Joint Venture.  The parties to this Agreement are not
partners or joint venturers with each other and nothing herein shall be
construed to make them partners or joint venturers or impose any liability as
such on either of them.

6.Bank Accounts.  The Manager may establish and maintain one or more bank
accounts in its own name for the account of the Company or in the name of the
Company and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company,
consistent with the authority granted under Section 4 and in such other
circumstances as the Board may approve, provided that no funds shall be
commingled with the funds of the Manager; and the Manager shall upon request
render appropriate accountings of such collections and payments to the Board and
to the auditors of the Company.

7.Records; Access; Confidentiality.  The Manager shall maintain appropriate
books of accounts and records of all its activities hereunder and make such
records available for inspection by the Directors and by counsel, auditors and
authorized agents of the Company, at any time and from time to time.  The
Manager shall at all reasonable times have access to the books and records of
the Company.  The Manager shall keep confidential any and all information
obtained in connection with the services rendered under this Agreement and shall
not disclose any such information (or use the same except in furtherance of its
duties under this Agreement) to unaffiliated third parties except (a) with the
prior written consent of the Board, (b) to legal counsel, accountants or other
professional advisors or consultants engaged by the Company, (c) to appraisers,
financing sources and others in the ordinary course of the Company’s business,
(d) to governmental officials having jurisdiction over the Company (including
its subsidiaries), (e) in connection with any governmental or regulatory filings
of the Company or of its subsidiaries, or disclosure or presentations to Company
investors, (f) as required by law or legal process to which the Manager or any
Person to whom disclosure is permitted hereunder is a party, or (g) to the
extent such information is otherwise publicly available through the actions of a
Person other than the Manager not resulting from the Manager’s violation of this
Section 7.  The confidentiality provisions of this Section 7 shall survive for a
period of one year after the expiration or earlier termination of this
Agreement.

7

11992953.5

--------------------------------------------------------------------------------

 

8.Limitations on Activities.  Notwithstanding anything herein to the contrary,
the Manager shall not intentionally or with gross negligence, reckless disregard
or bad faith take any action that, would (a) adversely affect the maintenance of
the Company’s qualification as a REIT under the Code, unless the Board has
determined that the maintenance of the Company’s REIT qualification is not in
the best interests of the Company and its Stockholders, (b) subject the Company
to regulation under the 1940 Act, (c) be contrary to or inconsistent with the
Company’s Investment Guidelines or (d) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company or its Shares, or otherwise not be permitted by the Articles of
Incorporation or Bylaws, except if such action shall be ordered by the Board, in
which case the Manager shall notify promptly the Board of the Manager’s judgment
of the potential impact of such action and shall refrain from taking such action
until it receives further clarification or instructions from the Board.  In such
event, the Manager shall have no liability for acting in accordance with the
specific instructions of the Board so given.  

9.Compensation.

(a)During the term hereof, as the same may be extended from time to time, the
Company shall pay the Manager the Management Fee.  The Manager will not receive
any compensation as calculated hereunder for the period prior to the Offering
Date. The Manager shall compute each installment of the Management Fee as
promptly as possible after the end of the month with respect to which such
installment is payable.  The accrued fees will be payable monthly as promptly as
possible after the end of each month during which this Agreement is in
effect.  A copy of the computations made by the Manager to calculate such
installment shall thereafter, for informational purposes only, promptly be
delivered to the Board.  The Management Fee shall be paid in cash unless the
Manager elects, in its sole discretion, to receive all or a portion of the
Management Fee in Shares; provided, that (i) such election to receive all or a
portion of the fee in Shares shall be made by notice to the Board (the “Election
Notice”) at the time the Manager delivers to the Board the computation of the
Management Fee for such month and (ii) the Manager’s ability to receive Shares
in payment of all or a portion of the Management Fee shall be subject to
Section 9(c).  To the extent that the Manager elects to receive Shares in
payment of all or a portion of the Management Fee for any particular month, the
number of Shares payable to the Manager for such month shall equal (i) the
dollar amount of the portion of the monthly installment of the Management Fee
payable in Shares (as set forth in the Election Notice) divided by (ii) the VWAP
per Share for the 10 trading days prior to the end of the month for which the
Management Fee will be paid.  The Management Fee shall be payable independent of
the performance of the Company or the Investments.

(b)The Manager may waive a portion of its fees.  If this Agreement becomes
effective subsequent to the first day of a month or shall terminate before the
last day of a month, compensation for such month shall be computed in a manner
consistent with the calculation of the fees payable on a monthly basis.

(c)The Manager’s ability to receive Shares in payment of all or a portion of the
Management Fee due to the Manager under this Agreement shall be subject to the
following:  (i) the ownership of such Shares by the Manager shall not violate
the limit on ownership of Shares set forth in the Articles of Incorporation or
otherwise raise a material risk to the status of the Company as a REIT, after
giving effect to any exception from such limit that the Board may grant to the
Manager or its Affiliates; and (ii) the Company’s issuance of such Shares to the
Manager shall comply with all applicable restrictions under the U.S. federal
securities laws and the rules of the NYSE.

(d)The Company agrees to provide reasonable registration rights to the Manager
and its Affiliates in a form of registration rights agreement to be mutually
agreed.

8

11992953.5

--------------------------------------------------------------------------------

 

10.Expenses.

(a)In addition to the compensation paid to the Manager pursuant to Section 9,
the Company shall pay directly or reimburse the Manager for all of the
documented Operating Expenses and Offering Expenses (together, “Expenses”) paid
or incurred by the Manager or its Affiliates in connection with the services it
provides to the Company pursuant to this Agreement.  Any Expenses payable by the
Company or reimbursable to the Manager pursuant to this Agreement shall not be
in amounts greater than those which would be payable to outside professionals or
consultants engaged to perform such services pursuant to agreements negotiated
on an arm’s length basis.  Operating Expenses directly paid by the Company
together with the reimbursement of Operating Expenses to the Manager, plus
Management Fees under Section 9, may not exceed 2.5% of equity book value
determined in accordance with GAAP for any calendar year or portion thereof,
provided, however, that this limitation will not apply to Offering Expenses,
legal, accounting, financial, due diligence and other service fees incurred in
connection with extraordinary litigation and mergers and acquisitions and other
events outside the Company’s ordinary course of business or any out-of-pocket
acquisition or due diligence expenses incurred in connection with the
acquisition or disposition of Real Estate Assets.  

(b)The Manager shall prepare a statement documenting all Expenses incurred
during each month, and shall deliver such statement to the Company within 15
business days after the end of each month.  Expenses incurred by the Manager on
behalf of the Company and payable pursuant to this Section 10 shall be
reimbursed no later than the 15th business day immediately following the date of
delivery of such statement of Expenses to the Company.

11.Other Services.  Should the Board request that the Manager or any director,
officer or employee thereof render services for the Company other than set forth
in Section 3, such services shall be separately compensated at such customary
rates and in such customary amounts as are agreed upon by the Manager and the
Board, including a majority of the Independent Directors, subject to the
limitations contained in the Articles of Incorporation, and shall not be deemed
to be services pursuant to the terms of this Agreement.

12.Other Activities of the Manager.  Except as set forth in this Section 12,
nothing herein contained shall prevent the Manager or any of its Affiliates from
engaging in or earning fees from other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by NexPoint or
its Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, member, partner, employee, or stockholder of the Manager or
its Affiliates to engage in or earn fees from any other business or to render
services of any kind to any other partnership, corporation, firm, individual,
trust or association and earn fees for rendering such services; provided,
however, that the Manager must devote sufficient resources to the Company’s
business to discharge its obligations to the Company under this Agreement.  The
Manager may, with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein, and earn fees for rendering such advice and service.  Specifically, it
is contemplated that the Company may enter into Joint Ventures or other similar
co-investment arrangements with certain Persons, and pursuant to the agreements
governing such Joint Ventures or arrangements, the Manager may be engaged to
provide advice and service to such Persons, in which case the Manager will earn
fees for rendering such advice and service.

The Board acknowledges that the Manager and its Affiliates are subject to
various conflicts of interest, including without limitation, those set forth in
the Registration Statement.  The Manager shall report to the Board the existence
of any condition or circumstance, existing or anticipated, of which it has
knowledge, which creates or is reasonably likely to create a conflict of
interest between the Manager’s obligations to the Company and its obligations to
or its interest in any other partnership, corporation, firm, individual, trust
or association.

9

11992953.5

--------------------------------------------------------------------------------

 

13.Term and Termination.

(a)Duration.  This Agreement shall become effective on the date first set forth
above.  Unless terminated as herein provided, this Agreement shall remain in
full force and effect until the date that is three years after the effective
date of this Agreement (the “Initial Term”).  Subsequent to the Initial Term,
this Agreement shall be deemed to be automatically renewed for an additional
one-year period (an “Automatic Renewal Term”), unless the Company or the Manager
elects not to renew this Agreement in accordance with Section 9(c) below.

(b)Amendment.  No provision of this Agreement may be amended, waived, discharged
or terminated orally, but only by an instrument in writing signed by the party
against which enforcement of the amendment, waiver, discharge or termination is
sought.  Any amendment of this Agreement shall be approved by either (i) the
Company’s Board of Directors or (ii) a vote of the Company’s stockholders.

(c)Termination.  Notwithstanding any other provision of this Agreement to the
contrary, (i) upon written notice given 180 days’ prior to the expiration of the
Initial Term or any Automatic Renewal Term to the Manager, the Company may,
without cause, in connection with the expiration of the Initial Term or the
then-current Automatic Renewal Term, decline to renew this Agreement, whereupon
this Agreement shall not be renewed and extended and this Agreement shall
terminate effective on the anniversary date of this Agreement next following the
delivery of such notice, (ii) no later than 180 days prior to the expiration of
the Initial Term or the then-current Automatic Renewal Term, the Manager may,
without cause, deliver written notice to the Company informing it of the
Manager’s intention to decline to renew this Agreement, whereupon this Agreement
shall not be renewed and extended and this Agreement shall terminate effective
on the anniversary date of this Agreement next following the delivery of such
notice, (iii) the Company may terminate this Agreement upon the occurrence of a
Cause Event by giving written notice to the Manager of the occurrence of a Cause
Event, whereupon this Agreement shall terminate 30 days after delivery of such
written notice, and (iv) the Manager may terminate this Agreement by giving
written notice to the Company in the event that the Company shall default in the
performance or observance of any material term, condition or covenant contained
in this Agreement and such default shall have continued for a period of 30 days
before the Manager had given written notice to the Company of such default,
whereupon this Agreement shall terminate 30 days after delivery of such written
notice.

14.Payments and Duties Upon Termination.

(a)Amounts Owed.  The Company shall pay the Manager the Termination Fee before
or on the last day of the Initial Term, the Automatic Renewal Term or the end of
the 30-day period, as the case may be (the “Effective Termination Date”) upon
termination of this Agreement, provided that the Company is not required to pay
the Manager the Termination Fee if this Agreement is terminated by the Company
as a result of a Cause Event.

(b)Manager’s Duties.  The Manager shall promptly upon termination of this
Agreement:

(i)pay over to the Company all money collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

(ii)deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(iii)deliver to the Board all assets, including all Investments, and documents
of the Company then in the custody of the Manager; and

(iv)reasonably cooperate with the Company, at the Company’s expense, to provide
an orderly management transition.

10

11992953.5

--------------------------------------------------------------------------------

 

15.Limitation of Liability, Exculpation and Indemnification by the Company.

(a)Whether or not expressly provided in this Agreement, every provision of this
Agreement relating to the conduct or affecting the liability of or affording
protection to the Manager or any of its respective Affiliates and their
respective partners, members, officers, directors, employees and agents
(including parties acting as agents for the execution of transactions) (each, a
“Covered Person” and collectively, “Covered Persons”) shall be subject to the
provisions of this Section.

(b)To the fullest extent permitted by law, no Covered Person shall be liable to
the Company (including but not limited to (i) any act or omission by any Covered
Person in connection with the conduct of the business of the Company, that is
determined by such Covered Person in good faith to be in or not opposed to the
best interests of the Company, (ii) any act or omission by any Covered Person
based on the suggestions of any professional advisor of the Company whom such
Covered Person believes is authorized to make such suggestions on behalf of the
Company, (iii) any act or omission by the Company, or (iv) any mistake,
negligence, misconduct or bad faith of any broker or other agent of the Company
selected by the Covered Person with reasonable care), unless any act or omission
by such Covered Person constitutes bad faith, fraud, willful misfeasance,
intentional misconduct, gross negligence or reckless disregard of its duties (as
determined by a non-appealable judgment of a court or arbitration proceeding of
competent jurisdiction).

(c)A Covered Person may consult with legal counsel or accountants selected by
such Covered Person and any act or omission by such Covered Person on behalf of
the Company or in furtherance of the business of the Company in good faith in
reliance on and in accordance with the advice of such counsel or accountants
shall be full justification for the act or omission, and such Covered Person
shall be fully protected in so acting or omitting to act if the counsel or
accountants were selected with reasonable care.

(d)To the fullest extent permitted by law, the Company shall indemnify and save
harmless Covered Persons, from and against any and all claims, liabilities,
damages, losses, costs and expenses, including amounts paid in satisfaction of
judgments, in compromises and settlements, as fines and penalties and legal or
other costs and expenses of investigating or defending against any claim or
alleged claim, of any nature whatsoever, known or unknown, liquidated or
unliquidated, that are incurred by any Covered Person and arise out of or in
connection with the business or investments of the Company, or the performance
by the Covered Person of its responsibilities hereunder, provided that the
Covered Person shall not be entitled to indemnification hereunder to the extent
the Covered Person’s conduct constitutes bad faith, fraud, willful misfeasance,
intentional misconduct, gross negligence or reckless disregard of its duties (as
determined by a non-appealable judgment of a court or arbitration proceeding of
competent jurisdiction). The termination of any proceeding by settlement,
judgment, order or upon a plea of nolo contendere or its equivalent shall not,
of itself, create a presumption that the Covered Person’s conduct constituted
bad faith, fraud, willful misfeasance, intentional misconduct, gross negligence
or reckless disregard of its duties (as determined by a non-appealable judgment
of a court or arbitration proceeding of competent jurisdiction).

(e)Expenses incurred by a Covered Person in defense or settlement of any claim
that shall be subject to a right of indemnification hereunder, shall be advanced
by the Company prior to the final disposition thereof upon receipt of an
undertaking by or on behalf of the Covered Person to repay the amount advanced
to the extent that it shall be determined ultimately that the Covered Person is
not entitled to be indemnified hereunder.

(f)The right of any Covered Person to the indemnification provided herein shall
be cumulative of, and in addition to, any and all rights to which the Covered
Person may otherwise be entitled by contract or as a matter of law or equity and
shall be extended to the Covered Person’s successors, assigns and legal
representatives.

(g)The provisions of this Section are expressly intended to confer benefits upon
Covered Persons and such provisions shall remain operative and in full force and
effect regardless of the expiration or any termination of this Agreement.

(h)No Covered Person shall be liable hereunder for any settlement of any action
or claim effected without its written consent thereto.

11

11992953.5

--------------------------------------------------------------------------------

 

16.Indemnification by the Manager.

(a)The Manager shall indemnify and hold harmless the Company and its
subsidiaries from all claims, liabilities, damages, losses, costs and expenses,
including amounts paid in satisfaction of judgments, in compromises and
settlements, as fines and penalties and legal or other costs and expenses of
investigating or defending against any claim or alleged claim, of any nature
whatsoever, known or unknown, liquidated or unliquidated, that are incurred by
reason of the Manager’s bad faith, fraud, willful misfeasance, intentional
misconduct, gross negligence or reckless disregard of its duties; provided,
however, that the Manager shall not be held responsible for any action of the
Board in following or declining to follow any written advice or written
recommendation given by the Manager.

(b)Notwithstanding anything in this Agreement to the contrary, the aggregate
maximum amount that the Manager may be liable to the Company pursuant to this
Agreement shall, to the extent not prohibited by law, never exceed the amount of
the Management Fees received by the Manager under this Agreement prior to the
date that the acts or omissions giving rise to a claim for indemnification or
liability shall have occurred.  In no event shall the Manager be liable for
special, exemplary, punitive, indirect, or consequential loss, or damage of any
kind whatsoever, including without limitation lost profits.  The foregoing
limitations shall not apply to the extent such damages are determined in a final
binding non-appealable court or arbitration proceeding to result from the bad
faith, fraud, willful misfeasance, intentional misconduct, gross negligence or
reckless disregard of its duties as the Manager.

(c)The provisions of this Section are expressly intended to confer benefits upon
the Company and its subsidiaries and such provisions shall remain operative and
in full force and effect regardless of the expiration or any termination of this
Agreement.

17.Representations and Warranties.

(a)The Company hereby makes the following representations and warranties to the
Manager, all of which shall survive the execution and delivery of this
Agreement:

(i)The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland and is qualified to do business
and is in good standing in Maryland. The Company has all power and authority
required to execute and deliver this Agreement and to perform all its duties and
obligations hereunder. The Company has the power and authority and the legal
right to own and operate its assets, to lease any property it may operate as
lessee and to conduct the business in which it is now engaged and is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Company
and its subsidiaries, if any, taken as a whole.

(ii)The execution, delivery, and performance of this Agreement by the Company
have been duly authorized by all necessary action on the part of the Company. No
consent of any other Person that has not already been obtained, including
stockholders and creditors of the Company, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Company in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and all obligations required hereunder.

(iii)This Agreement has been, and each instrument or document required hereunder
will be, executed and delivered by a duly authorized officer of the Company, and
this Agreement constitutes, and each instrument or document required hereunder
when executed and delivered hereunder will constitute, a legal, valid, and
binding instrument, agreement or document of the Company, enforceable against
the Company in accordance with its terms, except as limited by bankruptcy,
insolvency, receivership and similar laws from time to time in effect and
general principles of equity, including, without limitation, those relating to
the availability of specific performance.

12

11992953.5

--------------------------------------------------------------------------------

 

(iv)The execution, delivery and performance of this Agreement and the documents
or instruments required hereunder will not violate any provision of any existing
law or regulation binding on the Company, or any order, judgment, award or
decree of any court, arbitrator or governmental authority binding on the
Company, or the Governing Instruments of, or any securities issued by the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company and its subsidiaries, if any, taken as a whole, and
will not result in, or require, the creation or imposition of any lien on any of
the property, assets or revenues of the Company pursuant to the provisions of
any such mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

(b)The Manager hereby makes the following representations and warranties to the
Company, all of which shall survive the execution and delivery of this
Agreement:

(i)The Manager is a limited partnership duly formed, validly existing, and in
good standing under the laws of the State of Delaware and is qualified to do
business and is in good standing in Delaware. The Manager has all power and
authority required to execute and deliver this Agreement and to perform all its
duties and obligations hereunder, subject only to its qualifying to do business
and obtaining all requisite permits and licenses required as a result of or
relating to the nature or location of any of the assets or properties of the
Company (which it shall do promptly after being required to do so). The Manager
has the limited partnership power and authority and the legal right to conduct
the business in which it is now engaged and is duly qualified as a foreign
partnership and in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except for failures to be so qualified, authorized or licensed
that could not in the aggregate have a material adverse effect on the business
operations, assets or financial condition of the Manager.

(ii)The execution, delivery, and performance of this Agreement by the Manager
have been duly authorized by all necessary action on the part of the Manager. No
consent of any other Person, including partners and creditors of the Manager,
and no license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required by the Manager in connection with this Agreement or the
execution, delivery, performance, validity or enforceability of this Agreement
and all obligations required hereunder.

(iii)This Agreement has been, and each instrument or document required hereunder
will be, executed and delivered by a duly authorized officer of the Manager, and
this Agreement constitutes, and each instrument or document required hereunder
when executed and delivered hereunder will constitute, a legal, valid, and
binding instrument, agreement or document of the Manager enforceable against the
Manager in accordance with its terms, except as limited by bankruptcy,
insolvency, receivership and similar laws from time to time in effect and
general principles of equity, including, without limitation, those relating to
the availability of specific performance.

(iv)The execution, delivery and performance of this Agreement and the documents
or instruments required hereunder will not violate any provision of any existing
law or regulation binding on the Manager, or any order, judgment, award or
decree of any court, arbitrator or governmental authority binding on the
Manager, or the Governing Instruments of, or any securities issued by the
Manager or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Manager is a party or by which the
Manager or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Manager, and will not result in, or require, the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

13

11992953.5

--------------------------------------------------------------------------------

 

18.Notices.  Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand, by courier or overnight carrier or by
registered or certified mail to the addresses set forth below:

 

To the Company:

NexPoint Real Estate Finance, Inc.
300 Crescent Court
Suite 700
Dallas, Texas  75201
Attention:  Brian Mitts

with a copy to:

Winston & Strawn LLP
2121 N. Pearl Street, Suite 900
Dallas, Texas  75201
Attention:  Charles T. Haag

 

To the Manager:

NexPoint Real Estate Advisors VII, L.P.
300 Crescent Court
Suite 700
Dallas, Texas  75201
Attention:  Brian Mitts

with a copy to:

Winston & Strawn LLP
2121 N. Pearl Street, Suite 900
Dallas, Texas  75201
Attention:  Charles T. Haag

Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Section 17.

19.Modification.  This Agreement shall not be amended, supplemented, modified,
terminated, or discharged, in whole or in part, except by an instrument in
writing signed by the parties hereto, or their respective successors or
assignees.

20.Severability.  The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

21.Governing Law; Waiver of Jury Trial.  THE PROVISIONS OF THIS AGREEMENT SHALL
BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK AS AT THE TIME IN EFFECT, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF.  THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF NEW YORK, INCLUDING ANY APPELLATE COURTS THEREOF.
THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND,
THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

14

11992953.5

--------------------------------------------------------------------------------

 

22.Entire Agreement.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.  The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.

23.No Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

24.Pronouns and Plurals.  Whenever the context may require, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.

25.Headings.  The titles of Sections and Subsections contained in this Agreement
are for convenience only, and they neither form a part of this Agreement nor are
they to be used in the construction or interpretation hereof.

26.Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as the signatories.

 

 

15

11992953.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

NEXPOINT REAL ESTATE FINANCE, INC.

 

 

 

 

 

 

By:

 

/s/ Brian Mitts

 

 

Name:

 

Brian Mitts

 

 

Title:

 

Chief Financial Officer, Executive VP-

 

 

 

 

Finance, Secretary and Treasurer

 

 

 

NEXPOINT REAL ESTATE ADVISORS VII, L.P.

 

 

 

 

 

 

By:

 

/s/ Brian Mitts

 

 

Name:

 

Brian Mitts

 

 

Title:

 

Chief Financial Officer, Executive

 

 

 

 

VP-Finance, Secretary and Treasurer

 

 

 

[Signature Page to Management Agreement]



--------------------------------------------------------------------------------

 

EXHIBIT a

Description of Administration Services.

Manager will perform the following administration services:

(i)

Prepare monthly transaction listings;

(ii)

Supply various normal and customary portfolio and Company statistical data as
requested on an ongoing basis;

(iii)

Prepare for execution and file the Company’s Federal and state tax returns:
prepare a fiscal tax provision in coordination with the annual audit; prepare an
excise tax provision; and prepare all relevant 1099 calculations;

(iv)

Coordinate contractual relationships and communications between the Company and
its contractual service providers;

(v)

Coordinate printing of the Company’s annual shareholder reports;

(vi)

Prepare income and capital gain distributions;

(vii)

Prepare the quarterly and annual financial statements;

(viii)

Monitor the Company’s compliance with the Code and SEC reporting requirements;

(ix)

Prepare, coordinate with the Company’s counsel and coordinate the filing with
the SEC: quarterly reports on Form 10-Q; annual reports on Form 10-K, and
current reports on Form 8-K, in each case based upon information provided by the
Company; assist in the preparation of Forms 3, 4 and 5 pursuant to Section 16 of
the Exchange Act for the officers and directors of the Company, such filings to
be based on information provided by those persons;

(x)

Assist in the preparation of notices of meetings of shareholders, coordinate
preparation of proxy statements, including obtaining information required to be
disclosed by applicable regulations and the engagement of proxy solicitors on
behalf of the Company;

(xi)

Assist in obtaining directors’ and officers’ errors and omissions insurance
policies for the Company, including evaluation of insurance carriers,
recommending appropriate coverage levels and evaluating the costs thereof, as
such policies are approved by the Company’s Board of Directors;

(xii)

Draft agendas and resolutions for quarterly and special board meetings;

(xiii)

Coordinate the preparation, assembly and posting of board materials;

(xiv)

Attend board meetings and draft minutes thereof;

(xv)

Maintain the Company’s calendar to assure compliance with various filing and
board approval deadlines;

(xvi)

Assist the Company in the handling of SEC examinations and responses thereto;

A-1

11992953.5

--------------------------------------------------------------------------------

 

(xvii)

If the chief executive officer or chief financial officer of the Company is
required to provide a certification as part of the Company’s Form 10-Q or Form
10-K filing pursuant to regulations promulgated by the SEC, Manager will provide
(to such person or entity as agreed between the Company and Manager) a
sub-certification in support of certain matters set forth in the aforementioned
certification, such sub-certification to be in such form and relating to such
matters as agreed between the Company and Manager from time to time.  Manager
shall be required to provide the subcertification only during the term of the
Agreement and only if it receives such cooperation as it may request to perform
its investigations with respect to the sub-certification.  For clarity, the
sub-certification is not itself a certification under the Sarbanes-Oxley Act of
2002 or under any other regulatory requirement;

(xviii)

Prepare and coordinate the Company’s state notice filings;

(xix)

Furnish the Company office space in the offices of Manager, or in such other
place or places as may be agreed from time to time, and all necessary office
facilities, simple business equipment, supplies, utilities and telephone service
for managing the affairs of the Company;

(xx)

Perform clerical, bookkeeping and other administrative services not provided by
the Company’s other service providers;

(xxi)

Determine or oversee the determination of the Company’s Equity in accordance
with the Company’s policies as adopted from time to time by the Board of
Directors;

(xxii)

Oversee the maintenance by the Company’s custodian and transfer agent and
dividend disbursing agent of certain books and records of the Company and
maintain (or oversee maintenance by such other persons as approved by the Board
of Directors) such other books and records required by law or for the proper
operation of the Company;

(xxiii)

Prepare such information and reports as may be required by any stock exchange or
exchanges on which the Company’s shares are listed;

(xxiv)

Determine the amounts available for distribution as dividends and distributions
to be paid by the Company to its shareholders; calculate, analyze and prepare a
detailed income analysis and forecast future earnings for presentation to the
Board of Directors; prepare and arrange for dividend notices to shareholders, as
applicable, and provide the Company’s dividend disbursing agent and custodian
with such information as is required for such parties to effect the payment of
dividends and distributions and to implement the Company’s dividend reinvestment
plan, if any;

(xxv)

Serve as liaison between the Company and each of its service providers;

(xxvi)

Assist in monitoring and tracking the daily cash flows of the individual assets
of the Company, as well as security position data of portfolio investments;
assist in resolving any identified discrepancies with the appropriate third
party, including the Company’s custodian, administrative agents and other
service providers, through various means including researching available data
via agent notices, financial news and data services, and other sources;

(xxvii)

Monitor compliance with leverage tests under the Company’s credit facility, if
any, and communicate with leverage providers and rating agencies;

(xxviii)

Coordinate negotiation and renewal of credit agreements for presentation to the
Board of Directors;

(xxix)

Coordinate negotiations of agreements with counterparties and the Company’s
custodian for derivatives and similar transactions, as applicable;

(xxx)

Provide assistance with the closing of Real Estate Asset purchases and
dispositions;

(xxxi)

Coordinate and oversee the provision of legal services to the Company;

A-2

11992953.5

--------------------------------------------------------------------------------

 

(xxxii)

Cooperate with the Company’s independent registered public accounting firm in
connection with audits and reviews of the Company’s financial statements,
including interviews and other meetings, as necessary;

(xxxiii)

Provide Secretary and any Assistant Secretaries, Treasurer and any Assistant
Treasurers and other officers for the Company as requested or required by
Maryland law;

(xxxiv)

Develop or assist in developing guidelines and procedures to improve overall
compliance by the Company;

(xxxv)

Determine and monitor expense accruals for the Company;

(xxxvi)

Authorize expenditures and approve bills for payment on behalf of the Company;

(xxxvii)

Monitor the number of shares of the Company registered and assist in the
registration of additional shares, as necessary;

(xxxviii)

Exercise or procure the exercise of any rights of the Company with respect to
any class action proceedings or other legal action concerning investments of the
Company;

(xxxix)

Prepare such reports as the Board of Directors of the Company may request from
time to time; and

(xl)

Perform such additional administrative duties relating to the administration of
the Company as may subsequently be agreed upon in writing between the Company
and Manager.

A-3

11992953.5